Citation Nr: 9924714	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  98-03 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for schizophrenic 
reaction, chronic undifferentiated type, bipolar disorder by 
history, currently evaluated as 10 percent disabling and 
protected.


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to July 
1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision of the New Orleans, 
Louisiana, Department of Veterans (VA), Regional Office (RO), 
which denied entitlement to a disability rating in excess of 
10 percent for the veteran's service-connected psychiatric 
disability.  The veteran filed a timely notice of 
disagreement, and was issued a statement of the case in 
September 1997.  The denial was confirmed and continued in a 
January 1998 supplemental statement of the case (SSOC).  The 
RO received the veteran's substantive appeal in March 1998.  
The veteran was also issued a SSOC in June 1998.


FINDINGS OF FACT

1.  The veteran filed a claim for an increased disability 
rating for his service-connected mental disorder in May 1997, 
after the November 1996 amendments became effective as to 
sections of the VA Schedule for Rating Disabilities 
pertaining to Mental Disorders.

2.  The veteran's schizophrenic reaction, chronic 
undifferentiated type, bipolar disorder by history, as shown 
on recent VA examination, is primarily manifested by mild or 
transient occupational and social impairment during periods 
of stress but controlled by medication, productive of a 
Global Assessment of Functioning (GAF) score of 75. 


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
10 percent for schizophrenic reaction, chronic 
undifferentiated type, bipolar disorder by history, are not 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
Part 4, including §§ 4.1, 4.7, 4.126(a), Diagnostic Code 9204 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim of entitlement to a disability evaluation 
in excess of 10 percent for schizophrenic reaction, chronic 
undifferentiated type, bipolar disorder by history, is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991). That is, he has presented a claim which is plausible.  
Generally, a claim for an increased evaluation is considered 
to be well grounded.  A claim that a condition has become 
more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R.
§ 4.1 (1998), that requires that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition, and 38 C.F.R. § 4.2 (1998) which requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 (1998) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decision based upon a single, incomplete or inaccurate report 
and to enable VA to make a more precise evaluation of the 
disability level and any changes in the condition.

In the instant case, the veteran was granted service 
connection and assigned a 10 percent disability rating for 
schizophrenic reaction, chronic undifferentiated type, in a 
November 1969 rating decision.  As this 10 percent disability 
rating has been in effect for almost 30 years, it is 
protected under 38 C.F.R. § 3.951 (1998).

Where entitlement to compensation has been already 
established and an increase in disability is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  In the instant case, the 
veteran filed a claim for an increased disability rating for 
his service-connected mental disorder in May 1997, after the 
November 1996 amendments became effective as to sections of 
the VA Schedule for Rating Disabilities pertaining to Mental 
Disorders.  Therefore, only the 'new' version of this 
regulation will be considered in conjunction with the present 
claim.

Effective November 7, 1996, 38 C.F.R. § 4.126(a) provides 
that evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.

Under the applicable criteria, a 10 percent rating 
contemplates mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  A 30 percent rating contemplates 
occupational and social impairment, with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is required when occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is required when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
required when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. Part 4, Diagnostic Code 9204 (1998).

On VA mental disorders examination in June 1997, the examiner 
stated that the veteran's chart showed a diagnosis of 
undifferentiated schizophrenia with successful treatment on 
Lithium mono-therapy.  The veteran reported that he was 
compliant with this therapy; he admitted that he does rarely 
miss a dose but never skips an entire day's dose.  The 
veteran further reported that he had no problem sleeping as 
long as he takes a sleeping pill.  He also noted that his 
energy level has been appropriate to his situation for 
several years.  Before he got started on the Lithium, the 
veteran stated that he had periods of very little sleep, very 
high energy with increased talkativeness and grandiose ideas.  
The veteran reported that he had recently got into some 
trouble because his spouse was having an affair, and he 
'almost killed' her lover.  He stated that he worked as a 
team leader at a factory that manufactures concrete block and 
reported no problems with employment.  On mental status 
examination, the veteran was described as clean and neat.  
The examiner further noted that rapport was easily 
established and maintained.  The veteran's thought processes 
were noted to be goal-oriented throughout the interview.  He 
denied suicidal or homicidal ideation, as well as auditory or 
visual hallucinations.  No delusions or ideas of reference 
were noted.  His speech was noted to be normal in rate and 
rhythm.  The veteran's mood was euthymic [sic], and his 
affect was full and appropriate to the content of his speech.  
His judgment and insight were noted to be intact.  He was 
noted to be alert and oriented.  His concentration was also 
noted to be intact.  The Axis I diagnosis was bipolar 
disorder by history, currently controlled on Lithium mono-
therapy.  The veteran was assigned a GAF score of 75.

After a contemporaneous review of the evidence of record, the 
Board finds that a disability rating in excess of 10 percent 
is not warranted.  The veteran's current symptomatology 
clearly reveals that he manifests a mild or transient 
reduction in reliability and productivity during periods of 
significant stress; otherwise his disorder is controlled by 
continuous medication.  Indeed, the June 1997 VA examiner 
found that the veteran's bipolar disorder is currently 
controlled on Lithium mono-therapy.

The Board is satisfied, having reviewed the entire record to 
include the most recent VA psychiatric examination, that the 
veteran's mental disorder does not produce such occupational 
and social impairment, with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) as to warrant 
the next highest evaluation.  Although the veteran reported 
that he recently caught his spouse having an affair, the VA 
examiner noted that his thought processes were noted to be 
goal-oriented throughout the interview.  He denied suicidal 
or homicidal ideation, as well as auditory or visual 
hallucinations.  No delusions or ideas of reference were 
noted.  His speech was noted to be normal in rate and rhythm.  
The veteran's mood was euthymic [sic], and his affect was 
full and appropriate to the content of his speech.  His 
judgment and insight were noted to be intact.  He was noted 
to be alert and oriented.  His concentration was also noted 
to be intact.

It should be emphasized that the diagnoses and clinical 
findings rendered on the findings on VA examination in 1997 
were consistent with the veteran's medical history, described 
in detail above, and was essentially uncontradicted by the 
other medical evidence of record at that time.  While the 
veteran contends that his recent arrests reflect an increase 
in severity of his service-connected mental disorder, he is 
not shown to be qualified to render a medical diagnosis or 
opinion.  Since the Board is also precluded from exercising 
guesswork or conjecture, it follows that it is essentially 
precluded from drawing medical conclusions in this case.  
Hence, the medical evidence of record cited above 
specifically outweighed his views as to the nature and 
severity of his service-connected mental disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (lay 
assertions will not support a finding on questions requiring 
medical expertise or knowledge); see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (the Board may 
consider only independent medical evidence to support its 
findings).

In sum, it is the finding of the Board that the schedular 
criteria for a disability rating in excess of 10 percent for 
schizophrenic reaction, chronic undifferentiated type, 
bipolar disorder by history, are not met.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (1998). In the instant case, the veteran 
alleges that his service-connected psychiatric disability 
inhibits his ability to work on a full-time basis.  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this regard, the Board finds that the 
schedular evaluation in this case is not inadequate.  As 
fully detailed above, the medical evidence reflects that the 
veteran's mental disorder compensably disabling; however, as 
the schedular criteria provide a basis to award increased 
compensation in this case, it does not appear that the 
veteran has an "exceptional or unusual" disability.

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
3.102 (1998); and Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim and, thus, 
there is no doubt to be resolved in favor of the veteran.


                                                                               
(CONTINUED ON NEXT PAGE)



ORDER

An increased disability rating for schizophrenic reaction, 
chronic undifferentiated type, bipolar disorder by history, 
is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 

